Citation Nr: 0933018	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  01-01 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

This appeal has been before the Board on multiple occasions, 
most recently in February 2008, when the Board, in pertinent 
part, denied the Veteran's claims of entitlement to service 
connection for sinusitis, and entitlement to an initial 
increased rating greater than 10 percent for peripheral 
neuropathy of the right and left lower extremity.  By order 
dated in March 2009, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision as to 
these issues (the Veteran did not contest the Board's 
decision as to his claim of entitlement to a disability 
rating greater than 20 percent for diabetes mellitus), and 
remanded the appeal to the Board in accordance with a Joint 
Motion for Remand, filed by both parties in the case.

The Board notes that Gregory D. Keenum previously represented 
the Veteran in this appeal.  The Veteran, however, executed a 
VA Form 21-22a appointing a new representative on June 20, 
2009.  Accordingly, the Board recognizes the change in 
representation.  See 38 C.F.R. § 20.605 (2008).  See also 73 
Fed. Reg. 29,852-29,880 (May 22, 2008).

The issues of entitlement to an initial increased rating 
greater than 10 percent for peripheral neuropathy of the 
right and left lower extremity are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown sinusitis has been demonstrated.
CONCLUSION OF LAW

Service connection for sinusitis is not warranted. 38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
December 2003 letter.  The Veteran was informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
accorded a pertinent VA examination.  In addition, all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Analysis

The Veteran contends that he developed chronic sinusitis 
during active military duty.

The service treatment records reflect an episode of sinusitis 
in February 1969.  Subsequent records do not reflect any 
further complaints or treatment for sinusitis, with the June 
1970 separation examination reflecting normal sinuses.

The earliest evidence of a chronic sinus condition is an 
October 2000 private medical report, which reflects a 
diagnosis of "chronic sinusitis."  A January 2004 private 
prescription form also indicates "chronic sinus problems."  

Pursuant to a September 2004 Board remand, the Veteran 
underwent an ear, nose, and throat VA examination in December 
2006.  During the examination, he described his sinusitis 
symptoms as "heavy nasal discharge intermittently."  Upon 
clinical examination, the external nasal and paranasal sinus 
structures were all normal.  The paranasal sinuses were 
described as negative.  The nasal turbinates were moderately 
hyperemic with mild watery discharge present.  Based on these 
findings, the examiner concluded that the Veteran had a 
chronic mild, nonallergic vasomotor rhinitis, with no 
evidence of sinusitis at the time of the examination.  As 
such, no etiological opinion was provided.

The Board notes that although no sinusitis was found at the 
December 2006 VA examination, service connection for this 
condition is still permissible, as the record does reflect 
findings of sinusitis during the course of this appeal.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Despite findings of sinusitis, however, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for this condition.  Although the service 
treatment records reflect one episode of sinusitis, these 
records do not reflect a chronic sinus condition; rather the 
report of the Veteran's medical examination at discharge 
shows he had normal sinuses at that time.  Additionally, 
while an August 1989 VA examination revealed chronic 
vasomotor rhinitis, there was "no evidence of sinusitis" at 
that examination.  The earliest post-service evidence 
reflecting sinusitis is in 2000.  While the condition at that 
time was characterized as "chronic," this lengthy period 
without post-service evidence of sinusitis (e.g., 30 years 
after separation from service) weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, none of the post-service medical records indicate a 
link between the Veteran's active military duty and his 
sinusitis.

In view of the absence of chronic sinusitis during service, 
or for decades after service, and the absence of a specific 
medical opinion indicating a link between the Veteran's 
currently-shown sinusitis and service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for sinusitis.

ORDER

Service connection for sinusitis is denied.


REMAND

Service connection for peripheral neuropathy of the right and 
left lower extremity as secondary to service-connected 
diabetes was granted in a September 2003 rating decision.  A 
separate 10 percent disability rating was assigned to each 
lower extremity, effective from October 2000.  The Veteran 
perfected an appeal as to these initial ratings, asserting 
that he experiences numbness in both feet and pain in his 
legs.

At a December 2006 VA examination, the Veteran had normal 
gait and motor strength in both lower extremities.  Sensation 
was intact to fine touch, temperature, vibration, and 
position.  The examiner concluded that the Veteran had no 
physical findings indicating polyneuropathy.  Importantly, 
however, it does not appear that nerve conduction tests were 
performed at that time, which may have produced additional 
neurological findings.  As indicated by the Joint Motion for 
Remand, this should be accomplished on remand.

Finally, it appears the Veteran receives regular treatment at 
the VA facility in Jackson, Mississippi.  Updated treatment 
records should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:


1.	Request copies of the records of the 
Veteran's neurological treatment at the 
Jackson VA facility since February 
2009, for his lower extremity 
neuropathy.  All requests and any 
negative responses should be associated 
with the claims file. 

2.	Schedule a VA neurological examination 
to determine the current severity of 
the Veteran's peripheral neuropathy of 
the right and left lower extremity.  
The claims file should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests, 
including EMG and/or nerve conduction 
tests, should be performed unless 
contraindicated and all clinical 
findings must be reported in detail.

Specifically, the examiner should 
describe all neurological symptoms of 
the Veteran's peripheral neuropathy of 
the right and left lower extremity.  
The Board notes that the diagnostic 
criteria applicable to nerve impairment 
distinguish the types of paralysis: 
complete and incomplete.  For 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With these categories in mind, 
the examiner should classify the 
appellant's peripheral neuropathy of 
the lower extremities using the results 
of all pertinent testing.  

Additionally, the examiner should 
discuss how the Veteran's peripheral 
neuropathy of the lower extremities 
impacts his activities of daily living, 
including his ability to obtain and 
maintain employment.

3.	Thereafter, the evidence should be 
reviewed, and the claims re-
adjudicated.  If the benefit sought on 
appeal is not granted in full, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


